            Case 3:21-cv-02329-JCS Document 9 Filed 05/07/21 Page 1 of 2




   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com

 2 WEISSLAW LLP
   9100 Wilshire Blvd., #725 E.
 3 Beverly Hills, CA 90210
   Telephone: 310/208-2800
 4 Facsimile: 310/209-2348

 5 Attorneys for Plaintiff

 6

 7

 8
                                         UNITED STATES DISTRICT COURT
 9

10                                 NORTHERN DISTRICT OF CALIFORNIA

11
      CHRISTOPHER TAYLOR,                              ) Case No. 3:21-cv-02329
12                                                     )
                            Plaintiff,                 )
13                                                     )
                                                       ) NOTICE OF VOLUNTARY
14                    vs.                              ) DISMISSAL
                                                       )
15    GLU MOBILE INC., NICK EARL, DARLA                )
      ANDERSON, ERIC R. BALL, GREG                     )
16    BRANDEAU, NICCOLO M. DE MASI,                    )
      BEN FEDER, ANN MATHER, HANY M.                   )
17                                                     )
      NADA, BENJAMIN T. SMITH, IV, and                 )
18    GABRIELLE TOLEDANO,                              )
                                                       )
19                            Defendants.              )
                                                       )
20                                                     )

21

22           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

23 plaintiff Christopher Taylor (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the

24 “Action”). Because this notice of dismissal is being filed with the Court before service by defendants

25
     of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the Action is effective
26
     upon the filing of this notice.
27

28
                                                  -1-
                                     NOTICE OF VOLUNTARY DISMISSAL
          Case 3:21-cv-02329-JCS Document 9 Filed 05/07/21 Page 2 of 2




     Dated: May 7, 2021                     WEISSLAW LLP
 1
                                            By: /s/ Joel E. Elkins
 2

 3                                          Joel E. Elkins
                                            9100 Wilshire Blvd., #725 E.
 4                                          Beverly Hills, CA 90210
                                            Telephone: 310/208-2800
 5                                          Facsimile: 310/209-2348
 6                                                  -and-
                                            Richard A. Acocelli
 7                                          1500 Broadway, 16th Floor
                                            New York, NY 10036
 8                                          Telephone: 212/682-3025
                                            Facsimile: 212/682-3010
 9

10                                          Attorneys for Plaintiff

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                        -2-
                           NOTICE OF VOLUNTARY DISMISSAL
